In the Supreme Court of Georgia



                               Decided: December 14, 2021


              S21G0485. GRULLON v. THE STATE


     LAGRUA, Justice.

     In September 2017, a jury found Victor Grullon guilty of

trafficking heroin, and the trial court sentenced him to serve 30

years in prison. Grullon appealed, challenging the sufficiency of the

evidence and arguing that the trial court gave an erroneous jury

charge on deliberate ignorance.    The Court of Appeals affirmed

Grullon’s   conviction,   concluding   that    the   evidence    was

constitutionally sufficient under Jackson v. Virginia, 443 U. S. 307

(99 SCt 2781, 61 LE2d 560) (1979), and that Grullon did not show

“reversible error because he affirmatively stated to the trial court

that he had no objection after the jury was charged.” Grullon v.

State, 357 Ga. App. 695, 695 (849 SE2d 291) (2020). We granted

certiorari to decide whether the Court of Appeals correctly held that
Grullon affirmatively waived his claim that the trial court gave an

erroneous jury instruction on deliberate ignorance.     Because we

answer this question in the negative, we reverse that portion of the

judgment of the Court of Appeals.

     1. Pertinent Facts and Procedural History

       (a)   Factual Background

     The underlying facts, as summarized by the Court of Appeals,

see Grullon, 357 Ga. App. at 696-697 (1), show that in early 2016,

the federal Drug Enforcement Administration, together with

various local law enforcement agencies, conducted an investigation

into Marcelo Enciso-Rodriguez. Law enforcement officers believed

Enciso-Rodriguez was acting as a middleman in a heroin trafficking

operation that involved a supplier in Mexico, known as “Mariachi,”

and buyers from New York and Philadelphia. The buyers would

drive to the metro Atlanta area and meet Enciso-Rodriguez at a

QuikTrip convenience store, where he would give them a car battery

in which heroin was concealed.       As part of their investigation,

officers conducted surveillance on Enciso-Rodriguez through

                                 2
telephone wiretaps, a video camera mounted on a pole in the

QuikTrip parking lot, and a stake-out across the street from the

QuikTrip.

     In January 2016, officers observed a transaction between

Enciso-Rodriguez and a man later determined to be Tomas

Hernandez, in which Enciso-Rodriguez gave Hernandez a car

battery. Before and after the meeting with Hernandez, Enciso-

Rodriguez spoke with Mariachi, using coded phrases referring to

Hernandez and to the amount of money involved in the transaction.

     On February 5, 2016, Mariachi and Enciso-Rodriguez spoke on

the phone about another transaction. Apparently referring to a new

buyer, Mariachi told Enciso-Rodriguez that “he left today” and

would arrive to meet with Enciso-Rodriguez at some point the

following day, possibly in the morning.

     On the morning of February 6, Enciso-Rodriguez had a series

of telephone conversations with a man, later identified as Grullon,

who asked for directions to the QuikTrip. Grullon and Hernandez,

the buyer from the January transaction, arrived at the QuikTrip in

                                 3
a vehicle with New York plates registered to Grullon. Enciso-

Rodriguez gave Hernandez a car battery, which Hernandez placed

in the vehicle, and Hernandez and Grullon drove away. Officers

followed the vehicle and stopped it shortly thereafter for a tag

violation.      When officers stopped the vehicle, Hernandez was

driving, and Grullon was seated in the front passenger seat.

Hernandez consented to a search of the vehicle. He told the officers

that he and Grullon had been in Atlanta for two days visiting a

friend and that the battery in the back of the vehicle belonged to

him. When the officers began asking questions about the car battery,

Grullon appeared as though he might “pass out.” The officers cut

apart the battery and found six bricks of a substance inside, which

were later tested and found to be a mixture containing heroin,

weighing 465 grams.

          (b)   Trial court proceedings

     In January 2017, Grullon was indicted by a Gwinnett County

grand jury, together with Encisco-Rodriguez and Hernandez, 1 on


     1   Encisco-Rodriguez and Hernandez were also indicted for one count of
                                      4
one count of trafficking in morphine, opium, or heroin under OCGA

§ 16-13-31 (b). 2 Grullon’s case proceeded to trial in September 2017.

During the charge conference, the State requested that the trial

court give the following jury instruction on deliberate ignorance, 3

citing Perez-Castillo v. State, 257 Ga. App. 633, 635 (572 SE2d 657)

(2002):

      The element of knowledge, intent, may be satisfied by
      inferences drawn from proof that a defendant deliberately
      closed his eyes to what would otherwise have been
      obvious to him. A finding beyond a reasonable doubt of
      conscious purpose to avoid enlightenment would permit
      an inference of knowledge. Stated another way, a
      defendant’s knowledge of a fact may be inferred from
      willful blindness to the existence of the fact. Again,
      whether or not you draw such an inference is a matter


conspiracy to commit trafficking heroin.
       2 Under OCGA § 16-13-31 (b), a “person who sells, manufactures,

delivers, brings into this state, or has possession of four grams or more of any
[of a list of specified] substance[s], . . . including heroin, . . . or four grams or
more of any mixture containing any such substance . . . commits the felony
offense of trafficking in illegal drugs[.]”
       3 The State had previously informed the trial court during a hearing on

Grullon’s motion for directed verdict that it would be asking for a jury
instruction on deliberate ignorance. The State argued that such a charge was
appropriate in this case because, even if Grullon was not “fully apprised of
what [wa]s in that battery,” he at least knew something was “amiss.” Grullon
objected, contending that, for this charge to be proper, the State would have
been required to “show that there were signs that [Grullon] should have
known” what was in the battery, but the State failed to make this showing or
otherwise show “a sufficient factual basis” for this charge.
                                         5
     solely within your discretion.

Grullon objected to the State’s requested charge, asserting that this

charge should not be given in circumstances where the evidence

“points to either actual knowledge or no knowledge on the part of

the defendant,” and the State had argued that Grullon had a basis

for actual knowledge in this case. The trial court overruled Grullon’s

objection and gave the State’s requested charge on deliberate

ignorance.

     When the trial court completed the final instructions to the

jury, the trial court asked the parties whether there were any

exceptions, and Grullon’s trial counsel replied, “No, sir, Judge.”

Grullon was convicted by the jury of trafficking in 28 or more grams

of a mixture containing heroin under OCGA § 16-13-31 (b) (3) and

sentenced to 30 years in prison.

     Grullon subsequently filed a motion for new trial, asserting

that there was insufficient evidence for the jury to find he was in

constructive possession of the drugs and that the trial court gave an

erroneous jury charge on the issue of deliberate ignorance. With

                                   6
respect to the jury charge, Grullon argued that the trial court erred

in giving this instruction because it unconstitutionally reduced the

State’s burden of proof by conflating the “knowledge” and “intent”

elements of the offense – a different argument than the one he raised

when he objected to the instruction at the charge conference. The

trial court denied Grullon’s motion for new trial, and Grullon

appealed his conviction to the Court of Appeals.

        (c)   Grullon’s appeal to the Court of Appeals

     On appeal, Grullon challenged the sufficiency of the evidence

and asserted that the trial court erred in giving the deliberate

ignorance charge “because the charge equated intent with

knowledge.” Grullon, 357 Ga. App. at 700 (2). The State conceded

on appeal that this charge was erroneous, but argued that the error

was harmless. See id. See also Matos-Bautista v. State, 353 Ga.

App. 773, 778 (1) (839 SE2d 260) (2020) (“[A] charge on deliberate

ignorance that equates intent with knowledge, or which tends to

confuse those concepts, is erroneous.”). Without addressing whether

the trial court committed an obvious error in giving this charge or if

                                  7
any error was harmful, the Court of Appeals concluded that

     Grullon did not preserve this claim of error for regular
     appellate review. Although he objected to the charge at
     the charge conference (albeit on different grounds),
     Grullon did not object to the charge at the time it was
     given. For that reason, his claim that the trial court erred
     by giving the charge is subject to review only for plain
     error.

     And Grullon cannot show plain error, which among other
     things requires a showing that the error has not been
     intentionally     relinquished    or    abandoned,       i.e.,
     affirmatively waived, by the appellant. State v. Kelly, 290
     Ga. 29, 33 (2) (a) (718 SE2d 232) (2011) (citation omitted).
     After giving the charge to the jury, the trial court asked if
     Grullon had any objection to it, and his trial counsel
     responded “no.” By affirmatively stating that he had no
     objection to the charge to the jury, Grullon waived any
     claim that the charge was improper, meaning that he
     cannot show plain error. See Lee v. State, 347 Ga. App.
     508, 512 (2) (b) (820 SE2d 147) (2018).

Grullon, 357 Ga. App. at 700 (2) (punctuation omitted). The Court

of Appeals accordingly affirmed the trial court. See id.

     For the reasons that follow, we conclude that the Court of

Appeals erred in identifying affirmative waiver under the facts of

this case, and, thus, we reverse this division of the Court of Appeals’

decision and remand the case for reconsideration of other elements


                                   8
of plain error review. 4

      2. Analysis

            (a) Grullon did not affirmatively waive his claim that the
            trial court erred in giving an erroneous jury instruction.

      Under OCGA § 17-8-58,

      (a) Any party who objects to any portion of the charge to
      the jury or the failure to charge the jury shall inform the
      court of the specific objection and the grounds for such
      objection before the jury retires to deliberate. Such
      objections shall be done outside of the jury’s hearing and
      presence.

      (b) Failure to object in accordance with subsection (a) of
      this Code section shall preclude appellate review of such
      portion of the jury charge, unless such portion of the jury
      charge constitutes plain error which affects substantial
      rights of the parties. Such plain error may be considered
      on appeal even if it was not brought to the court’s
      attention as provided in subsection (a) of this Code
      section.

      In accordance with subsection (a), a party who objects to any of

the charges given to the jury is obligated to raise that objection

before the jury retires to deliberate. See OCGA § 17-8-58 (a). See



      4Grullon did not seek certiorari review of the Court of Appeals’ holding
that the evidence was sufficient, see Grullon, 357 Ga. App. at 696-700 (1), and
that part of the Court of Appeals’ judgment stands.
                                      9
also Cheddersingh v. State, 290 Ga. 680, 682 (2) (724 SE2d 366)

(2012) (holding that it was the appellant’s “duty to inform the court

of the specific objection and the grounds for such objection before the

jury retired to deliberate” (punctuation omitted)). Here, Grullon did

not reiterate his objection to the deliberate ignorance charge after

the trial court gave the final instructions to the jury in accordance

with OCGA § 17-8-58 (a); additionally, the ground for his objection

at trial was different than the ground he asserted on appeal. See

Nalls v. State, 304 Ga. 168, 172 (2) (a) (815 SE2d 38) (2018) (noting

that at the charge conference, the appellant’s counsel stated that she

did not want a certain charge to be given, but “she did not object to

the charge at the time that it was given[;] [f]or that reason,

[Appellant’s] claim that the trial court erred by failing to limit the

charge is subject to review only for plain error.”). Grullon therefore

failed to preserve this claim for ordinary appellate review. However,

the alleged error is still reviewed for plain error on appeal. See

OCGA § 17-8-58 (b). See also Cheddersingh, 290 Ga. at 683 (2).

“[U]nder OCGA § 17-8-58 (b), appellate review for plain error is

                                  10
required whenever an appealing party properly asserts an error in

jury instructions.” Kelly, 290 Ga. at 32-33 (1)-(2) (a). In other words,

when an error in the jury instruction is enumerated and argued on

appeal, the appellate court is required to conduct a plain error

analysis. See id. at 32-33 (2) (a). See also King v. State, 300 Ga. 180,

182 (1) (794 SE2d 110) (2016) (holding that when the appellant

raises trial court instructional error for the first time on appeal, the

purported “failure to give these charges is reviewed for plain error”).

     For purposes of undertaking the plain error analysis, this

Court established the following test for determining whether there

is plain error in jury instructions under OCGA § 17-8-58 (b):

     First, there must be an error or defect – some sort of
     deviation from a legal rule – that has not been
     intentionally    relinquished      or    abandoned,      i.e.,
     affirmatively waived, by the appellant. Second, the legal
     error must be clear or obvious, rather than subject to
     reasonable dispute. Third, the error must have affected
     the appellant’s substantial rights, which in the ordinary
     case means he must demonstrate that it affected the
     outcome of the trial court proceedings. Fourth and finally,
     if the above three prongs are satisfied, the appellate court
     has the discretion to remedy the error – discretion which
     ought to be exercised only if the error seriously affects the
     fairness, integrity or public reputation of judicial

                                  11
     proceedings.

Kelly, 290 Ga. at 33 (2) (a) (citation and punctuation omitted;

emphasis in original).

     In this case, the Court of Appeals did not consider any other

elements of the plain error test delineated in Kelly because the court

concluded that the first requirement was not met: Grullon had

“waived any claim that the charge was improper” by “affirmatively

stating that he had no objection to the charge” after it was given to

the jury. Grullon, 357 Ga. App. at 700 (2). On certiorari review,

Grullon contends and the State concedes that the Court of Appeals

erred in making this ruling. We agree.

     The parties do not dispute that the trial court’s jury instruction

on deliberate ignorance was clearly erroneous.         And, although

Grullon stated no objection to the charge after it was given – thereby

forfeiting ordinary appellate review – this does not necessarily

establish “affirmative waiver” of the error on appeal.             See

Cheddersingh, 290 Ga. at 684 (2).      To constitute an affirmative

waiver, the appellant’s argument that the trial court “deviat[ed]

                                  12
from a legal rule must have been intentionally relinquished or

abandoned” by the appellant. Id. (punctuation omitted).

     Under the plain error analysis articulated in Kelly, an
     objection is intentionally relinquished or abandoned if it
     is “affirmatively waived.” Applying the standard
     articulated in United States v. Olano, 507 U. S. 725 (113
     SCt 1770, 123 LE2d 508) (1993), we have contrasted such
     a waiver – the intentional relinquishment of a known
     right – with “forfeiture,” which is the mere “failure to
     make the timely assertion of the right.” An affirmative
     waiver may occur, for example, when a defendant
     requests a specific jury instruction but later withdraws
     such request; explicitly requests a jury instruction that he
     later argues on appeal should not have been given; or
     objects to a charge that he later argues on appeal should
     have been given. In such circumstances, the defendant
     has invited the alleged error, and it therefore provides no
     basis for reversal.

Vasquez v. State, 306 Ga. 216, 229 (2) (c) (830 SE2d 143) (2019)

(citations and punctuation omitted).

     Grullon objected to the deliberate ignorance charge at two

points during trial before the trial court charged the jury. And,

while he did not object again after the final instructions were given,

that “does not show that [Grullon] intentionally relinquished” his

known rights with regard to the deliberate ignorance instruction.


                                 13
Cheddersingh, 290 Ga. at 684 (2) (holding that “the failure to object

is more appropriately described as a forfeiture of the right”).

“Generally, counsel’s silence at a juncture when a request for – or

objection to – a jury instruction might have been made will be

considered merely a forfeiture for which plain error review remains

available.” Vasquez, 306 Ga. at 229 (2) (c). While Grullon’s counsel

did not remain silent, there was also no specific waiver of any

objections to the deliberate ignorance instruction in particular. See,

e.g., Collins v. State, 308 Ga. 515, 519 (2) (842 SE2d 275) (2020)

(reviewing claim for plain error, but not relying on affirmative

waiver, where “[a]t the conclusion of the jury charge, the trial court

asked, ‘Are there any objections to the charge . . . on behalf of the

defense?’ Appellant’s counsel replied, ‘No, your honor’”); Guajardo v.

State, 290 Ga. 172, 175-176 (3) (718 SE2d 292) (2011) (reviewing

claim for plain error, but not relying on affirmative waiver, where

“after the trial court recharged the jury, the trial court specifically

asked counsel if there were ‘any exceptions to the Court’s answer to

the questions.’    Appellants’ trial counsel answered, ‘No, Your

                                  14
Honor’”); Mike v. State, 358 Ga. App. 113, 114 (1) (853 SE2d 887)

(2021) (reviewing claim for plain error, but not relying on

affirmative waiver, where, “[f]ollowing the trial court’s instructions

to the jury, defense counsel stated she had no objections to the

charge”).

     Moreover, we discern no tactical reason for Grullon’s trial

counsel not to object to the deliberate ignorance charge after it was

given in the final instructions to the jury, particularly because he

had previously objected to the instruction during trial and been

informed by the trial court that the charge would be given. See

Vasquez, 306 Ga. at 230 (2) (c) (“[T]he appellate court can conclude

that the defendant’s right – or objection – to a particular instruction

was intentionally relinquished if the appellate court can discern a

tactical reason on the part of the defense for failing to request (or

object to, as the case may be) a specific jury instruction.” (Citation

and punctuation omitted)).

     Additionally, while the Court of Appeals relied on Lee in

concluding that Grullon waived any claim that the deliberate

                                  15
ignorance charge was improper in this case, Lee is distinguishable.

See Lee, 347 Ga. App. at 512 (2) (b). In Lee, the Court of Appeals

concluded that the defendant “waived any claim that the trial court

improperly referenced [a] stipulation in its jury charge” because the

defendant had previously stipulated that he did not challenge the

chain of custody with respect to certain evidence presented by the

State and “affirmatively stated that he had no objection to a

stipulation charge as to the chain of custody.” Id. Here, Grullon

never affirmatively stated that he had no objection to the specific

deliberate ignorance charge he now challenges, and indeed he raised

an objection to that charge earlier at trial.

     Because Grullon’s claim of error was not affirmatively waived

and survives the first step of plain error review, the Court of Appeals

must now consider other parts of the plain error analysis, in

particular whether the error that the State has conceded probably

affected the outcome of the proceedings. See Kelly, 290 Ga. at 33 (2)

(a) (holding that “the error must have affected the appellant’s

substantial rights, which in the ordinary case means he must

                                  16
demonstrate that it affected the outcome of the trial court

proceedings”). Accordingly, we reverse the portion of the judgment

of the Court of Appeals concluding that there was affirmative waiver

and remand the case for the court to consider other elements of plain

error review. See id.

     Judgment reversed in part and case remanded. All the Justices
concur.




                                 17